DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office action is responsive to the amendment filed on 01/07/2022; claim(s) 1- 12 is/are pending; claim(s) 1 is/are independent claim(s). 
	
Response to Arguments
	Applicant’s arguments, filed on 01/07/2022, with respect to amended limitations of the independent claim 1 against prior cited Hosek reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, newly discovered Foreign Patent: JP02016117148A to Sawada et al. (Pub Date:  June 30, 2016, same assignee but different inventive entity and within grace-period, see MPEP 12153.01(a) & 2153.01(b)) is relied to the features challenged by the applicants in their arguments (Remarks, page 5). 

Claim Interpretation
	I) In view of the received amendments to the claims, the outstanding claim interpretation (see, Last Office action mailed on 09/07/2021, page 3) under 112(f) for the claim element “analysis result acquiring unit” is moot. Therefore, interpretation under 112(f) for this element is withdrawn.

	II) However, applicant’s amendment/arguments to the claim element “a communication unit” (in claims 1- 7) cannot overcome the outstanding 112(f) interpretation based on the three prong tests, see MPEP 2181 (I).
	 Therefore, this element is continued to be interpreted accordance to 112(f) because it uses a generic placeholder (“unit”) that is coupled with functional language (“to transmit the analysis result”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The word “communication” is a functional term which is not sufficient structural modifier to perform the claimed function of transmit the analysis result in view of the specification.
Claim Rejections - 35 USC § 103
Claim(s) 1- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geheb et al. [Geheb] (US 20140074286 A1, reference of the record) in view of Sawada et al. [Sawada] (Foreign patent document, Pat-No: JP02016117148A, Pub. Date: June 30, 2016 which is before the filing date August 24, 2016 of the instant application). 
Note: The US 20170351243 A1 is used for English translation and citation purpose since this is US equivalent with the cited JP02016117148A.
Regarding claim 1, Gehab teaches a remote monitoring system for monitoring a state of a robot [“robot 20”] at a place away from a user site, comprising: ([0024]);
processor programmed to analyze analyzing of any relevant information or data relating to the condition” wherein “the robot controller 40 may collect data relating generally to the condition of the robot 20”] of a motor of a drive system of the robot so as to acquire an analysis result data at the user site ([0025-0027, 0030-20031]);
a data server [storage system “located at a remote site 2” as shown in fig. 3 or “email server system 52” of customer cite 1 as in fig. 2 both are located away from the site of smart devices 12] provided at a remote place away from the user site and configured to record the analysis result data obtained by the processor ([30034-0035, 0039]);
a communication unit [“device 45”, “the communication device 45 of the robot controller 40 acts as a mail client”] configured to transmit the analysis result data to the data server ([0034-0036, 0039]); and
a mobile terminal [“smart device 12”] for reading [“operator may access the message file 100 using an email client in the form of the smart device 12”] and displaying [figs. 5A-5B] the analysis result data recorded in the data server ([0038, 0041-0043]).
Gehab teaches locally analyzing of the “robot related data” and forwarding the analyzed data to a remote data server [“the storage system 50”] for storage so that a 
However, Geheb does not teach:
(1) its analyzed data (“any relevant information or data relating to the condition”, see, para. 0026 of Geheb) to include an electric current data and
(2) the analysis result data includes a motor allowable load rate, the analysis result data includes information about a change over time of the motor allowable load rate, and 
(3) a residual life of the drive system of the robot is estimated based on the motor allowable load rate with reference to a motor continuous stall electric current value as claimed.
Sawada is directed to robot maintenance assist device and method for predicting a residual life of a drive system (R1) of a robot (fig. 1, [0011]). Specifically, Sawada teaches a processor [device that executes the method of fig. 6 like PC 3] programmed to analyze an electric current data [“acquiring data about current command value of each servo motor” that includes “peak current”] of a motor of a drive system [“robot drive system R1”] of the robot ([0039-0043, 0049], fig. 1);
wherein
the analysis result data includes a motor allowable load rate [“In the DUTY, a motor continuous stall current value (motor manufacturer's specification) is a reference”; Examiner notes, the allowable load rate is described as “duty” in line 2 of the page 8 of the spec as “the motor permissible load rate (duty)” in para. 0026. Hence, diagnostic item “DUTY” of Sawada can correspond to claimed “allowable load rate” under BRI in view of the Specification because Sawada is from same field of invention], the analysis result data includes information about a change over time [“graph displayed in the display unit 8… includes items shown in FIG. 4” and such items include “DUTY”] of the motor allowable load rate ([0048-0052, 0057], fig. 4), and
a residual life of the drive system of the robot is estimated [“life determining process S7” by the “the life determining unit 6” in fig. 6 which is after S3 that can select “DUTY”/allowable load rate as a diagnostic item] based on the motor allowable load rate with reference to a motor continuous stall [“the DUTY, a motor continuous stall current value (motor manufacturer's specification) is a reference”] electric current value ([0045- 0050, 0057-0059], fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sawada and Gehab because they both are related to a processor collecting and analyzing various diagnostic items of an electric robot and its subsystems and (2) modify the system of Gehab to collect and analyze additional diagnostic items (such as “an electric current data”, “motor allowable load rate”/DUTY over time of the motor) as its other relevant information/data relating to the condition and use these analyzed diagnostic data to estimate residual life of the drive system of the robot 20 as in Sawada. Doing so the problem of the robot (item 20 in fig.1 of Gehab) unexpectedly breaking down and causing various operational difficulties can be minimized by accurately predicting the residual life of the robot drive system and performing the timely replacement (Sawada, [0002, 008-0010]). 
Regarding claim 2, Gehab in view of Sawada further teaches/suggests the remote monitoring system for the robot according to claim 1, wherein the analysis result data [“diagnostic item is selected from the I2 monitor, DUTY, and peak current” as examples of Gehab’s “any relevant information or data relating to the condition of the at least one robot 20” mentioned in para. 0026] further includes at least one of an average electric current value of the motor, and a peak electric current value (Gehab, [0026] Sawada, [0050, 0057]).

Regarding claim 3, Gehab in view of Sawada further teaches/suggests the remote monitoring system for the robot according to claim 2, wherein the analysis result data further includes information about a change over time [Graph] of the at least one of the average electric current value the peak electric current value (Sawada, [0048-050, 0057]).

Regarding claim 4, Gehab in view of Sawada further teaches/suggests the  remote monitoring system for the robot according to claim 1, wherein the communication unit is configured to transmit an environment setting data [“the current production status of the robot, any information relating… the at least one robot 20”] to the data server in addition to the analysis result data (Gehab, [0027, 0032]). -3-New U.S. Patent Application  

Regarding claim 5, Gehab in view of Sawada further teaches/suggests the  remote monitoring system for the robot according to claim 1, wherein the 

Regarding claim 6, Gehab in view of Sawada further teaches/suggests the remote monitoring system for the robot according to claim 2, wherein the communication unit is configured to transmit an environment setting data to the data server in addition to the analysis result data (Gehab, [0027, 0038, 0042]).  

Regarding claim 7, Gehab in view of Sawada further teaches/suggests the remote monitoring system for the robot according to claim 3, wherein the communication unit is configured to transmit an environment setting data to the data server in addition to the analysis result data (Gehab, [0027, 0031, 0038] & Sawada, [0047]).

Regarding claim 8, Gehab in view of Sawada teaches the remote monitoring system for the robot according to claim 2, wherein the communication unit includes a mail server (Gehab, [0036] fig. 2).  
Regarding claim 9, Gehab in view of Sawada teaches the remote monitoring system for the robot according to claim 3, wherein the communication unit includes a mail serve (Gehab, [0036], fig. 2).  
Regarding claim 10, Gehab in view of Sawada teaches the remote monitoring system for the robot according to claim 4, wherein the communication unit includes a mail server (Gehab, [0036], fig. 2).
Regarding claim 11, Gehab in view of Sawada teaches the remote monitoring system for the robot according to claim 6, wherein the communication unit includes a mail server (Gehab, [0036], fig. 2).
  Regarding claim 12, Gehab in view of Sawada teaches the remote monitoring system for the robot according to claim 7, wherein the communication unit includes a mail server (Gehab, [0036], fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint… the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1)”. Here, the cited FOR document lists additional authors (SAWADA; Hiromi, YOSHIMURA; Masato) who are not inventors in the instant application. Therefore, this FOR document can qualify as a prior art under AIA  35 U.S.C. 102(a)(1). 
        2 “robot related data gathered by the robot controller 40… relating to the robot, for example”
        
        3 “the storage system 50 may be in the form of an email server system 52, a remote storage system 54, or a local storage system 56.”